567 N.W.2d 307 (1997)
253 Neb. 19
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Relator,
v.
Forrest E. EBERSOLD, Respondent.
No. S-97-763.
Supreme Court of Nebraska.
August 15, 1997.
WHITE, C.J., and CAPORALE, CONNOLLY, GERRARD, STEPHAN, and McCORMACK, JJ.
PER CURIAM.
Forrest E. Ebersold was admitted to the practice of law in the State of Nebraska on September 13, 1988.
On July 22, 1997, Ebersold voluntarily surrendered his license to practice law in the State of Nebraska, stating that in the course of representing a client in an adoption proceeding, he falsely indicated that a decree had been signed by a judge when in fact it had not. In so doing, Ebersold specifically admitted that he misled his client, in violation of Canon 1, DR 1-102(A)(4), of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court, and engaged in conduct that was prejudicial to the administration of justice, in violation of Canon 1, DR 1-102(A)(5). Ebersold waived his right to notice, appearance, or hearing prior to entry of this order.
We accept Ebersold's surrender of his license to practice law in the State of Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately. Ebersold is directed to comply with Neb. Ct. R. of Discipline 16 (rev. 1996).
Judgment of disbarment.
WRIGHT, J., not participating.